Title: From Thomas Jefferson to Couch, 26 September 1807
From: Jefferson, Thomas
To: Couch


                        
                            Sir
                            
                            Monticello Sep. 26. 07.
                        
                        My brother who lives in your neighborhood was to send some grass seeds to your house to be forwarded for me
                            to Lynchburg by your boats. I have also ordered 3. dozen chairs to be sent for me from Richmond to Lynchburg, where they
                            will be recieved by the house of Wm. Brown and noted to Burgess Griffin my overseer at Poplar forest. I take the liberty
                            of writing to you directly, not only to recommend these articles to your kind attention, but to express my desire of
                            passing through your hands hereafter such articles as I shall have occasion to send either from this place or Richmond to
                            Lynchburg, for my use at Poplar forest. if you will be so good as to recieve them I shall have entire confidence in their
                            safety. indeed it would be very agreeable to me if you could enter into an arrangement with mr Griffin for carrying every
                            year to Richmond my crop of from 20. to 40. hhds. we require it at market early. I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. paiment for transportation will always be made by Brown & Co. at Lynchbg. or by Messrs.
                                Gibson & Jefferson who act for me at Richmond.
                        
                    